Citation Nr: 1010103	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1964 to July 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In a March 2002 rating decision, the RO denied the 
Veteran's claim for PTSD; however, he did not appeal that 
decision, and it is final.  

2.	Evidence received subsequent to May 2002 is evidence not 
previously submitted to the RO, relates to an unestablished 
fact necessary to substantiate the claim and presents a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.	The March 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

2.	New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is reopening the claim for entitlement to service 
connection for PTSD, which is the full benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development as set forth in the remand section of this 
decision.  

The Veteran's claim for service connection for PTSD was last 
denied by the RO in a rating decision issued in May 2002.  
Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for PTSD.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
the March 2002 rating decision that became final.  Thus, it 
is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  As such, however, 
the Board will not adjudicate the claim as a general one for 
service connection for any psychiatric disorder.  See Velez 
v. Shinseki, 23 Vet App 199 (2009).

Although the RO reopened the Veteran's claim to entitlement 
to service connection for PTSD, such a determination, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the March 
2002 rating decision is the last final disallowance with 
regard to the Veteran's claim, the Board must review all of 
the evidence submitted since that action to determine whether 
the Veteran's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  The evidence received subsequent to 
the prior final decision is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In March 2002, the RO reviewed the service treatment records, 
private medical records and VA medical records.  The RO 
conceded that the Veteran's alleged in-service stressor 
occurred; however, it found that the medical evidence of 
record did not show a diagnosis of PTSD.  Therefore, the RO 
denied service connection for PTSD.  

Since the March 2002 rating decision, private records, Social 
Security Administration records and VA treatment records have 
been received.  These records show a diagnosis of and 
treatment for PTSD.  Particularly, private psychiatric and 
counseling services treatment records submitted in January 
2009, demonstrate that the Veteran was diagnosed to have PTSD 
in 2002.  Also VA psychiatry medication management notes from 
May 2009 refer to a diagnosis of PTSD in addition to other 
psychiatric disorders.  

The Board finds that these VA and private medical records are 
new evidence as they were not previously of record at the 
time the May 2002 rating decision was issued.  Further, these 
records are material as they provide a current diagnosis of 
PTSD, which was previously an unestablished fact necessary to 
substantiate the claim for service connection.  These records 
are not, therefore, cumulative or redundant of the evidence 
of record at the time of the March 2002 denial of the claim 
and, in consideration of the evidence as a whole, they raise 
a reasonable possibility of substantiating the claim as they 
provide a diagnosis of PTSD.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for PTSD is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits).  This issue is further addressed in the remand 
section of this decision.  


ORDER

Having received new and material evidence, the Veteran's 
claim for service connection for PTSD is reopened and the 
Veteran's claim is granted to that extent only.




REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In this case, the RO conceded that there was a verified in-
service stressor including that the Veteran was aboard the 
USS Enterprise in 1969 when there was an explosion on the 
ship causing destruction of several aircraft and 27 men were 
killed.  In August 2006 a VA examination was conducted.  The 
VA examiner found that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  

However, since that examination, the evidence suggests that 
the Veteran does have a diagnosis of PTSD; therefore, the 
Board finds that a new VA examination is warranted to 
determine the current status of any psychiatric disability, 
including PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); 38 C.F.R. §§ 3.326, 3.327(a) (2009) (the duty to 
provide a contemporaneous examination arises when the 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.).  

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA initial PTSD 
examination to determine the nature and etiology 
of any psychiatric disability, including PTSD.  
The claims file must be made available to and 
reviewed by the examiner in conjunction with the 
examination, and the examination report should 
reflect that such a review was made. 

The RO must specify for the examiner the stressor 
or stressors that it has determined are 
established by the record, including the conceded 
stressor that the Veteran was aboard the USS 
Enterprise in 1969 when there was an explosion on 
the ship causing destruction of several aircraft 
and 27 men were killed.  The examiner must be 
instructed that only these events may be 
considered for the purpose of determining whether 
exposure to an in-service stressor has resulted 
in the current psychiatric symptoms. The examiner 
is asked to determine (1) whether the diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied, and (2) whether there is a nexus 
between any currently diagnosed PTSD and one or 
more of the in-service stressors found to be 
established by the RO.  All indicated studies, 
tests and evaluations deemed necessary should be 
performed.  Any opinion expressed should be 
accompanied by supporting rationale.

2.  Thereafter, once ensuring that all necessary 
actions have been taken to notify and assist the 
Veteran and the VA examination report is 
complete, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


